Filed 2/25/21 In re R.W. CA1/3
             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                           DIVISION THREE

In re R.W., a Person Coming
Under the Juvenile Court Law.                                      A160353
______________________________
THE PEOPLE OF THE STATE                                            (Contra Costa County
OF CALIFORNIA,                                                      Super. Ct. No. J2000291)

     Plaintiff and Respondent,
v.

R.W.,

     Defendant and Appellant.

          In July 2019, following three drive-by shootings and a separate
incident resulting in seventeen-year-old R.W.’s arrest for possession of
a firearm, the San Joaquin County District Attorney filed an amended
Welfare and Institutions Code section 602 petition alleging R.W. had
committed numerous felony offenses (including ten counts of attempted
murder in association with a criminal street gang (Pen. Code,
§§ 186.22, subd. (b), 187, 644)).
          At the April 15, 2020 jurisdictional hearing, the San Joaquin
County Superior Court accepted R.W.’s waiver of rights and his no
contest plea to assault with a firearm on a person (Pen. Code, § 245,
subd. (a)(2)) as a lesser offense to one attempted murder count; all


                                                           1
remaining counts and enhancements in the amended petition were
dismissed. The case was transferred for disposition to Contra Costa
County where R.W.’s mother had moved the family. The Contra Costa
County Superior Court (hereinafter the juvenile court) accepted the
transfer.
      At the May 5, 2020 disposition hearing, the juvenile court
accepted the probation department’s recommendations. R.W. was
adjudged to be an indefinite ward of the court, removed from parental
custody, and committed to a county institution under probation
supervision for a term not to exceed his maximum custodial time of
three years and 21 days (four years with credit for time served of 299
days), or until the age of 21, whichever occurred first. The court
directed R.W. to comply with certain probation conditions, including
that he participate and complete the Youthful Offender Treatment
Program (YOTP) while detained in juvenile hall, and comply with
numerous gang conditions.
      The juvenile court specifically rejected R.W.’s request for release
to his mother’s custody on electronic monitoring. It found that R.W.’s
commitment to a county institution was required based on the extreme
seriousness of the offense1, his ongoing risk to the community given his
gang affiliation, and his need for supervision and appropriate services
to rehabilitate him within the time frame of the court’s jurisdiction.


1     While R.W. refused to speak with the probation officer, the
probation officer reported that R.W. was “linked” to “four . . . horrific
crimes: three shootings and a car pursuit occurring in a short time
frame.” When questioned by the police after his arrest, R.W. stated he
“hung out” with gang members and he admitted he was the driver of a
car involved in one drive-by incident in which the victim was shot and
the victim’s home and neighborhood were sprayed with bullets.

                                    2
The court specifically commented that it could not underscore enough
how serious the case was - R.W.’s “extremely grave” behavior could
have resulted not only in the death of others but his own death and he
could have been committed to the Division of Juvenile Justice.
According to the court the case was about as “grave” as circumstances
could be regarding “this type of activity.”
      The juvenile court rejected R.W.’s objection to his participation
and completion of the YOTP at juvenile hall, noting that our colleagues
in Division Five had affirmed the court’s authority to impose that
condition in In re J.C. (2019) 33 Cal.App.5th 741. (See also In re I.M.
(2020) 53 Cal.App.5th 929, 932-936 [applying In re J.C. in upholding
probation condition directing participation and completion of similar
Girls in Motion program at juvenile hall].)
      The juvenile court also imposed numerous conditions focusing on
R.W.’s gang affiliation. Specifically, he was prohibited from associating
with a gang, using gang insignia, or using any electronic device or
social media networking site to transmit or display gang images; he
lodged no specific objections to these conditions. R.W. was also
required to submit to warrant or warrantless searches of all his
electronic devices and social media accounts and applications and to
provide his access codes to facilitate those searches (“electronic search
condition”).
      The juvenile court found that information in the probation
department’s disposition report (report) required R.W. to submit to
electronic searches and provide access codes to enable the probation
officer to monitor R.W.’s compliance with the terms of his probation.
The report, admitted into evidence without objection, indicated that



                                     3
after R.W.’s arrest the police secured a warrant and recovered
photographs in a “file” on his cell phone. The court mentioned at the
hearing that the “download of digital images” showed, in part, “a
variety of pictures where [R.W.] or other individuals were holding
firearms and displaying what appeared to be gang images.” The report
also indicated “the officers recovered three social media files,” in the
form of a photograph and videos, depicting R.W. holding a black and
tan Glock handgun similar to the gun recovered at the time of his
arrest; in one video taken inside a car, one person’s arm is seen
extending into the video holding a black and tan Glock pistol, the gun is
pointed at another youth as R.W. is heard to say, “ ‘I will really blow
you bitch’ ”; and another video is “tagged” in the Instagram name of a
youth depicted in the photographs found on the cell phone.
      R.W. objected to the electronic search condition by citing to In re
Ricardo P. (2019) 7 Cal.5th 1113 (Ricardo P.), in which the court struck
an electronics search condition on the ground it “was not reasonably
related to the probationer’s future criminality” (id. at pp. 1114, 1128).
The Ricardo P. court held, however, that an electronic search condition
may be imposed to deter future criminality if it is based on a
probationer’s offense or personal history, citing with approval among
other cases, People v. Ebertowski (2014) 228 Cal.App.4th 1170
(Ebertowksi). (Ricardo P., supra, at pp. 1128-1129.) In Ebertowski, the
defendant was found to be a criminal street gang member, convicted of
a gang-related offense, and who had previously used social media sites
to promote his gang. (Ebertowski, supra, at p. 1173.) The appellate
court upheld password access to facilitate searches of all electronic
devices and social media accounts as necessary to deter future



                                     4
criminality. (Id. at pp. 1176-1177.) Based on the reasoning in
Ebertowski, the juvenile court could appropriately impose the electronic
search provision as it “related to [a] . . . gang related [crime] and [was]
designed to allow the probation officer to monitor [R.W.’s] gang
associations and activities . . . necessarily related to his future
criminality.” (Ibid.)
      Appellate counsel has filed a brief asking us to independently
review the record pursuant to People v. Wende (1979) 25 Cal.3d 436 to
determine whether there are any arguable issues on appeal. Appellate
counsel has averred R.W. was advised of his right to file a
supplemental brief, but he has not filed such a brief. Having
independently reviewed the record, we conclude there are no issues
that require further briefing and affirm the commitment order.
                               DISPOSITION
      The order of commitment is affirmed.




                                      5
                                           _________________________
                                           Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Wiseman, J.*




A160353

*Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6
of the California Constitution.

                                    6